Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 16, 1998, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s present contention, the trial court properly exercised its discretion in excluding certain testimony.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.